Citation Nr: 1728441	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  16-40 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder to include acid reflux.

2. Entitlement to service connection for a kidney condition.

3. Entitlement to service connection for a prostate disorder.

4. Entitlement to service connection for hypertension.

5. Entitlement to an initial disability evaluation in excess of 10 percent for recurrent sinusitis.


REPRESENTATION

The Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to March 1969.  The Veteran served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an established service connection for recurrent sinusitis at 10 percent as of November 18, 2008 and a December 2014 rating decision that denied service connection for acid reflux, a kidney disorder, a prostate disorder, and high blood pressure.

In February 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

The Board notes that the Veteran has perfected an appeal for entitlement to service connection for tinnitus.  In his for 9, he requested a video conference hearing with a member of the Board.  A hearing has not been held as to this issue and it has not been certified to the Board.  It will not be addressed herein as it is not ripe for appellate review.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original  Jurisdiction (AOJ).

FINDINGS OF FACT

1. The most competent and probative evidence indicates that acid reflux disease was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current acid reflux disease to service .
 
2. The most competent and probative evidence indicates that kidney condition was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current kidney condition to service.

3. The most competent and probative evidence indicates that prostate condition was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current prostate condition to service.

4. For the entire appeal period, the Veteran's service-connected recurrent sinusitis has manifested itself with three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge.


CONCLUSIONS OF LAW

1 Acid reflux was not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; (West 2014); 38 C.F.R. §3.303 (2016). 

2. A kidney condition was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; (West 2014); 38 C.F.R. §3.303 (2016). 

3. A prostate disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; (West 2014); 38 C.F.R. §3.303 (2016). 

4. The criteria for an initial rating in excess of 10 percent for recurrent sinusitis are not met.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6510 (2016)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

VA's duty to notify was satisfied for the claim before the Board by letter dated November 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

Regarding, the claims seeking service connection for acid reflux, kidney condition, and prostate condition, the Board notes that the Veteran has not been afforded VA medical examinations in conjunction with the current appeal.  Upon review of the record, the Board has determined that such examinations are not required in the present case.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  This is because the current diagnoses of acid reflux, kidney condition, and prostate condition, are recognized by VA and the determinative questions - whether the claimed disorders were incurred in service or as the result of a disease or injury therein - are factual in nature and are not within the scope of a medical examination.  As the Board's findings are that the claimed disorders were not incurred in service or for many years thereafter, referral of this case to obtain an examination and/or an opinion as to the etiology of the claimed disorders would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease or event, and could only result in a speculative opinion or purported opinion of no probative value.  As no medical examination or medical opinion would help substantiate the Veteran's claims, the Board does not find that any such development is necessary.  See 38 U.S.C.A. § 5103A  (a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159  (d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

II. Service Connection

In order to obtain service connection (under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)

In addition if a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain diseases shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e).

Certain chronic diseases may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307 (a)(3); 3.309(a) (2015). 

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Acid Reflux

The Veteran contends that his acid reflux is a result of his service.  With regard to the first element of service connection, the Veteran has a current diagnosis of acid reflux.  See October 2014 private medical treatment note.

With regard to the second element of service connection, the Veteran's service treatment records do not contain complaint, treatment, or diagnosis for acid reflux.  Moreover, the Veteran did not seek treatment for and was not diagnosed with the claimed disorder until many years after service separation.

During a February 2017 Board hearing, the Veteran testified that he was privately diagnosed "around 2008" and that he believed his acid reflux was a result of his exposure to herbicides while serving in Vietnam.  The undersigned Veterans Law Judge subsequently granted the Veteran 90 days to provide additional evidence regarding this claim and made several suggestions as to the kind of evidence that might be helpful.  To date, no additional evidence has been received.

Based on a review of the evidence, the Board finds the preponderance of the lay and medical evidence to be against the award of service connection for acid reflux.  The record indicates that the Veteran did not to complain of acid reflux symptoms until May 2005.  Furthermore, no competent expert has opined that the current claimed disorder was incurred in service or manifested to a compensable degree within a year of service separation.  In addition, while the evident reflects that the Veteran had service in Vietnam and thus has presumed exposure to herbicide, but this is not an avenue to service connection as the presumption does not apply to acid reflux or GERD.  See 38 C.F.R. § 3.307 (a)(6)(iii), acid reflux is not among the diseases for which there is a presumption of service connection where there has been exposure to herbicide.  See 38 C.F.R. § 3.309 (e).  No evidence has been submitted to show that herbicide exposure has cause or aggravated acid reflux or GERD.  

With regard to the Veteran's assertion that the current claimed disorder began during service, the Veteran is competent to report such lay incidents as in-service injury, treatment, and symptoms he experienced at any time, including in service and during the years after service to the present.  See Jandreau, 492 F.3d 1372; see also Buchanan, 451 F.3d 1331. 

The Board recognizes that a layperson is competent to testify regarding certain observable symptomatology such as pain.  See Jandreau, 492 F.3d at 1372.  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing a diagnosis or etiology of acid reflux, as such is a complex disorder which require specialized medical knowledge.  Id.  The Veteran is also not competent to establish an etiological link between any current disorder, and any disease, injury, or other incident of service.  Id.   

Although the Veteran is competent to report the observable symptoms of acid reflux, any such assertions of in-service onset made by him are not considered credible when weighted against the remainder of the record.  As noted above, the Veteran was not diagnosed with and did not seek treatment for acid reflux during service, or for many years thereafter.  Moreover, at the time he complained of acid reflux symptoms in May 2005, he did not report in-service onset or file claims for service connection.  Thus, for these reasons, his more recent assertions of in-service onset are not considered credible and are granted no probative weight by the Board. 

In conclusion, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acid reflux disorder.  The Board also concludes that there is no doubt to be otherwise resolved, and these claims must be denied.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §3.102

B. Kidney Condition

With regard to the first element of service connection, the Veteran has a current diagnosis of a kidney condition.  See 2016 private medical treatment note benign cysts of the kidney and the diagnosis of chronic kidney disease.  

With regard to the second element of service connection, the Veteran's service treatment records do not contain complaints, treatment, or diagnosis for a kidney condition.  Moreover, the Veteran did not seek treatment for and was not diagnosed with the claimed disorder until many years after service separation.

During a February 2017 Board hearing, the Veteran testified that he was privately diagnosed "around 2013",that he believed his kidney condition was a result of his exposure to herbicides while serving in Vietnam and that he experienced symptoms about 10 years prior to diagnosis.  The undersigned Veterans Law Judge subsequently granted the Veteran 90 days to provide additional evidence regarding this claim and offered suggestions as to possible helpful evidence.  To date, no additional evidence has been received.

Based on a review of the evidence, the Board finds the preponderance of the lay and medical evidence to be against the award of service connection for a kidney condition.  The record indicates that the Veteran did not complain of a kidney condition until approximately 2003.  Furthermore, no competent expert has opined that the current claimed disorder was incurred in service or manifested to a compensable degree within a year of service separation, nor has evidence been proffered to show a connection between a kidney disorder and exposure to herbicides.  In addition, while the evident reflects that the Veteran had service in Vietnam and thus has presumed exposure to herbicide.  See 38 C.F.R. § 3.307 (a)(6)(iii), the Veteran's kidney condition is not among the diseases for which there is a presumption of service connection where there has been exposure to herbicide.  See 38 C.F.R. § 3.309 (e).

With regard to the Veteran's assertion that the current claimed disorder began during service, the Veteran is competent to report such lay incidents as in-service injury, treatment, and symptoms he experienced at any time, including in service and during the years after service to the present.  See Jandreau, 492 F.3d 1372; see also Buchanan, 451 F.3d 1331. 

The Board recognizes that a layperson is competent to testify regarding certain observable symptomatology such as pain.  See Jandreau, 492 F.3d at 1372.  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing a diagnosis or etiology of a kidney condition, as such is a complex disorder which require specialized medical knowledge.  Id.  The Veteran is also not competent to establish an etiological link between any current disorder, and any disease, injury, or other incident of service.  Id.   

Although the Veteran is competent to report the observable symptoms of a kidney condition, any such assertions of in-service onset made by him are not considered credible when weighted against the remainder of the record.  As noted above, the Veteran was not diagnosed with and did not seek treatment for a kidney condition during service, or for many years thereafter.  Thus, for these reasons, his more recent assertions of in-service onset are not considered credible and are granted no probative weight by the Board. 

In conclusion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a kidney condition.  The Board also concludes that there is no doubt to be otherwise resolved, and these claims must be denied.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §3.102.

C. Prostate condition

With regard to the first element of service connection, the Veteran has a current diagnosis of a prostatic hypertrophy.  See October 2014 Southwestern Ohio Urology medical treatment note.  There is no evidence of record that suggests prostate cancer has been diagnosed.  

With regard to the second element of service connection, the Veteran's service treatment records do not contain complaints, treatment, or diagnosis for a prostate condition.  Moreover, the Veteran did not seek treatment for and was not diagnosed with the claimed disorder until many years after service separation.

During a February 2017 Board hearing, the Veteran testified he believed his prostate condition was a result of his exposure to herbicides while serving in Vietnam and alternatively caused by medication taken for a service-connected disability.  The undersigned Veterans Law Judge suggested possible helpful evidence and subsequently granted the Veteran 90 days to provide additional evidence regarding this claim.  To date, no additional evidence has been received nor has evidence been proffered to show a connection between a prostate condition and exposure to herbicides.  .

Based on a review of the evidence, the Board finds the preponderance of the lay and medical evidence to be against the award of service connection for a prostate condition.  The record indicates that the Veteran did not complain of a prostate condition until approximately 2003.  Furthermore, no competent expert has opined that the current claimed disorder was incurred in service or manifested to a compensable degree within a year of service separation.  In addition, while the evident reflects that the Veteran had service in Vietnam and thus has presumed exposure to herbicide.  See 38 C.F.R. § 3.307 (a)(6)(iii), the Veteran's prostatic hypertrophy is not among the diseases for which there is a presumption of service connection where there has been exposure to herbicide.  See 38 C.F.R. § 3.309 (e).

With regard to the Veteran's assertion that the current claimed disorder began during service, the Veteran is competent to report such lay incidents as in-service injury, treatment, and symptoms he experienced at any time, including in service and during the years after service to the present.  See Jandreau, 492 F.3d 1372; see also Buchanan, 451 F.3d 1331. 

The Board recognizes that a layperson is competent to testify regarding certain observable symptomatology such as pain.  See Jandreau, 492 F.3d at 1372.  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing a diagnosis or etiology of a prostate condition, as such is a complex disorder which require specialized medical knowledge.  Id.  The Veteran is also not competent to establish an etiological link between any current disorder, and any disease, injury, or other incident of service.  Id.   

Although the Veteran is competent to report the observable symptoms of a prostate condition, any such assertions of in-service onset made by him are not considered credible when weighted against the remainder of the record.  As noted above, the Veteran was not diagnosed with and did not seek treatment for a prostate condition during service, or for many years thereafter.  Thus, for these reasons, his more recent assertions of in-service onset are not considered credible and are granted no probative weight by the Board. 

In conclusion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a prostate condition.  The Board also concludes that there is no doubt to be otherwise resolved, and these claims must be denied.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §3.102


III. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran has been awarded a 10 percent disability rating from November 18, 2008, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 6510, for recurrent sinusitis.  He filed most recently for an increased rating in June 2009.  

The General Rating Formula for Sinusitis, provided for diagnostic codes 6510 through 6514, provides the following: a 10 percent rating for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 50 percent rating, the maximum available, following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

 For VA purposes, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.

The Veteran attended a VA examination in April 2009.  He reported that upon leaving the service he started to develop occasional sinus infections, since the 1970's.  There was worsening in the 1990's.  He stated having sinus pain with purulent nasal discharge, with headaches localized over the maxillary and frontal sinuses and that he had never been on antibiotic therapy for 4 to 6 weeks, but the episodes of the sinusitis are incapacitating, occurring 3 to 5 times per year causing him to miss 2 weeks of work total.  On examination, the examiner documented that there was no sinus tenderness.  There was no scar noted on examination.  There was minimal septal deviation of less than 5% to the left, of the middle left nostril.  There was no crusting, no bleeding and a clear discharge noted on examination. 

At the July 2016 VA Sinusitis/Rhinitis Disability Benefits Questionnaire (DBQ) examination, the examiner noted the Veteran did not have any incapacitating or non-incapacitating episodes of sinusitis characterized by tenderness of affected sinus, and non-purulent discharge in the past 12 months.

In August 2016, the Veteran's private medical examiner submitted a Sinusitis/Rhinitis DBQ.  Examiner noted symptoms of headaches, purulent discharge, episodes of sinusitis, and pain and tenderness of affected sinus with 4 non-incapacitating episodes over the past 12 months.  No incapacited episodes were documented.

After review of the pertinent evidence of record during the appeal period, as discussed above, the Board finds that the Veteran's service-connected recurrent sinusitis was not manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The records show that he has experienced non-incapacitating episodes, but this does rise the level of disability required to approximate the higher evaluation.  As a result, the benefit sought on appeal for an initial rating exceeding 10 percent is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

1. Service connection for a gastrointestinal disorder to include acid reflux is denied.

2. Service connection for a kidney condition is denied.

3. Service connection for a prostate disorder is denied.

4. Initial disability evaluation in excess of 10 percent for recurrent sinusitis is denied.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims on appeal.

The Veteran seeks entitlement to service connection for hypertension. 

During the February 2017 Board hearing, the Veteran testified to his belief that his current hypertension diagnosis is related to his exposure to herbicides while serving in Vietnam.  Hypertension is not on the list of diseases which are presumed to be the result of herbicide exposure.  See 38 C.F.R. § 3.309 (e) (2015).  In its 2010 update on the effects of Agent Orange and similar herbicides on various medical diagnoses, the Institute of Medicine, an entity associated with the National Academy of Sciences (NAS), concluded that current medical and scientific evidence did not establish a positive association between the exposure of humans to an herbicide agent and the occurrence of hypertension.

But the 2010 update changed the category assigned to hypertension from "inadequate or insufficient evidence of an association to Agent Orange exposure" to "limited or suggestive association to Agent Orange exposure" - see Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,439 (July 8, 2010); 77 Fed. Reg. 47, 924, 47,926 (August 10, 2012).  The new category uses language which is similar to the language of the legal test triggering VA's need to obtain a medical opinion - that a current disability which "may be associated with the claimant's . . . service." See McClendon v. Nicholson, 20 Vet. App. 79 (2006) at 83. 

Accordingly, the Board finds that the Veteran is also entitled to a medical opinion on the issue of whether his presumed exposure to herbicides in Vietnam directly caused him to develop his current hypertension.  The hypertension issue will be remanded to obtain the necessary opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records pertinent to the Veteran's claim.  The most recent VA treatment information of record is dated from February 15, 2017.  Ask the Veteran to provide a release for private treatment records and obtain any records reported.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All indicated tests and studies should be undertaken.

A. The examiner should confirm the diagnosis of hypertension.

B. For currently diagnosed hypertension, the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is directly related to service, to include his in-service exposure to herbicide agents.

The examiner should consider all evidence of record, including lay statements and medical records as well as the noted Update 2012 from NAS.

A complete rationale should be given for all opinions and conclusions expressed.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


